EEYNOLDS, P. J.
(after stating the facts).
The court committed no error in refusing to hold the statement filed insufficient. . Neither by any rulings at the trial nor by declarations of law are we informed on what theory the trial judge acted in holding that there had not been accord and satisfaction between the parties. The voucher and letter accompanying the check sent, shows that the check was sent in full payment of the account, which account covered the transactions here in suit. The retention of the check, unaccompanied by any explanation, in the face of the offer that it was in full payment, is conclusive on plaintiff. We have recently held in the case of Pub. Geo. Knapp & Co. v. *578Pepsin Syrup Co., 137 Mo. App. 472, 119 S. W. 38, that such, was the law. See also Lightfoot v. Hurd, 113 Mo. App. 612. See further Barrett v. Kern, 141 Mo. App. 5, 121 S. W. 774, where the Iuav of accord and satisfaction is discussed. There were no conflicting facts in evidence on this matter of accord and satisfaction. All there is about it is in the letter, receipt and check. Respondent claims that no such defense was pleaded. This was a case coming to the circuit court from that of the justice and required no pleadings upon the part of the defendant. While it is true that alj presumptions are to be indulged in in favor of the action of the trial court, we cannot indulge in presumptions in the face of the record.
The judgment of the circuit court must be and is reversed.
All concur.